Order Denying Petition for Certified Copy of Adoption Decree:
Petitioner Pepe Toelupe seeks a certified copy of the adoption decree issued in the above-entitled matter, on the showing that the child's mother has, by way of affidavit, appointed him the child's "legal guardian." Although the said affidavit talks in terms of guardianship, it does not confer "guardianship," as that term is defined in A.S.C.A. § 45.0103(16).
A.S.C.A. § 45.0404 mandates, in relinquishment and adoption proceedings, confidentiality of the record and papers on file, and anonymity of the parties. As petitioner does not appear to be a party *94authorized under A.S.C.A. § 45.0424(a) to receive a copy of the adoption decree, and there being apparently no good cause as to why the confidentiality requirements should be disturbed, the petition for a certified copy of the adoption decree is, therefore, denied.
It is so ordered.